              Case 2:14-cr-00341-TLN Document 31 Filed 08/21/20 Page 1 of 1



 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBERT ARTUZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff/Respondent
   United States of America
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:14-CR-00341-TLN

12                        Plaintiff/Respondent,        ORDER GRANTING GOVERNMENT’S MOTION
                                                       FOR EXTENSION OF TIME
13   v.
14   JOSE MANUEL VERDUGO,
15                        Defendant/Movant.
16

17

18

19          On August 21, 2020, Respondent requested an extension of time until August 26, 2020, to file its

20 response or opposition to Defendant Jose Verdugo’s compassionate release motion.

21          IT IS HEREBY ORDERED, that Respondent’s request until August 26, 2020, to file its response

22 and /or opposition is granted.

23 Dated: August 21, 2020

24
                                                                Troy L. Nunley
25
                                                                United States District Judge
26

27

28
                                                       1
